Citation Nr: 1610125	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-44 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, to include as secondary to service-connected headache and neck disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1993 to June 1998. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of his claim, the Veteran testified at a videoconference hearing in September 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The Board remanded the claim in February and November 2014 for additional development.


FINDING OF FACT

Resolving all benefit of the doubt in the Veteran's favor, the Veteran's acquired psychiatric condition, diagnosed as bipolar disorder, is aggravated by the Veteran's service-connected headache and neck disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric condition, to include bipolar disorder, as secondary to a service-connected headache and neck conditions, have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran claims, essentially, that he has an acquired psychiatric disorder characterized as bipolar disorder that is due to his service-connected neck and headache disabilities.  The Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  The Board notes that competent medical evidence of record, which includes a positive nexus opinion from a private psychologist, reveals that the Veteran's psychiatric conditions are in fact proximately caused/aggravated by the his service-connected headache and neck conditions.  Therefore, the Veteran's claim for service connection must be granted.

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Veteran has provided an October 2015 private psychiatric evaluation from a licensed psychologist, Dr. H. H.  After conducting a thorough interview of the Veteran, as well as reviewing his claims file, and medical history, the examiner noted an Axis I diagnosis of bipolar disorder.  The examiner, significantly, concluded that the Veteran's bipolar disorder is more likely than not permanently aggravated by his service-connected headaches and neck disabilities.  To this end, the examiner explicitly noted that there is a body of literature detailing the connection between depressive symptomatology in individuals with headaches, like the headaches that the Veteran's struggles, and psychiatric disorder, similar to his bipolar mood symptomatology, including depression complaints.  Moreover, individuals with medical issues and bipolar mood symptomatology including depression debilitation become disabled to the holistic effect of medical and psychiatric disturbances, just like the service-connected headaches, neck condition, and secondary bipolar disorder endured by the Veteran renders him incapacitated. 

The Board finds this medical examination to be highly probative and dispositive of the inquiry at hand.  The conclusion is accurately provided, along with a rationale and full review and analysis of the medical and psychiatric history of the Veteran.  Indeed, the examination report is even completed on a VA psychiatric evaluation form, VA Form 21-0960P-2; and it is the only medical opinion of record which addresses a secondary theory of entitlement.  The Board notes that the Veteran has undergone VA examinations in May 2009 and May 2014; however, neither addressed the newly asserted secondary theory of entitlement.

As noted above, secondary service connection can also be established if the claimed condition was permanently aggravated by a service-connected disability.  Here, the only medical evidence of record shows that the Veteran's bipolar disorder has been aggravated by his service-connected neck and headache conditions.  Therefore, the Board finds that service connection for his psychiatric condition is warranted, and the claim must be granted.

Finally, while the Veteran did initially claim service connection for an acquired psychiatric disorder on a direct basis and the Board notes that there are several medical opinions of record addressing this theory, in light of the grant of service connection on a secondary basis, the Board will not give further consideration as to whether the Veteran has a current psychiatric disorder that had its onset in service or is otherwise directly related to his military service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).   


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder on the basis of aggravation by service-connected headache and neck disabilities is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


